NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                         JACQUELINE C., Appellant,

                                        v.

                ARIZONA DEPARTMENT OF ECONOMIC
                    SECURITY, A.C., M.C., L.G., L.G.,
                     L.G., L.G., L.G., L.G., Appellees.

                             No. 1 CA-JV 14-0048
                              FILED 06-05-2014


           Appeal from the Superior Court in Maricopa County
                             No. JD509157
                 The Honorable David J. Palmer, Judge

                                  REVERSED


                                   COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General's Office, Phoenix
By Carol A. Salvati
Counsel for Appellee ADES
                     JACQUELINE C. v. ADES, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Samuel A. Thumma joined.


J O H N S E N, Judge:

¶1            Jacqueline C. ("Mother") appeals from the superior court's
order terminating her parental rights to her eight children. We have
jurisdiction pursuant to Article 6, Section 9, of the Arizona Constitution
and Arizona Revised Statutes ("A.R.S.") sections 8-235 (2014) and 12-
120.21(A) (2014). 1 We accept a confession of error by the Arizona
Department of Economic Security ("ADES") and reverse the order of
termination.

¶2           After it was alleged that Mother’s husband had physically
abused one of the children, Child Protective Services ("CPS"), a division of
ADES, took all eight of her children into custody. The court found the
children dependent as to Mother, and ADES eventually moved to sever
the parent-child relationship.

¶3             At the severance trial, a CPS specialist testified Mother
participated, to some extent, in parent-aide services, psychological
evaluation, supervised visitation with her children, individual counseling,
urinalysis testing and two substance-abuse assessments. In the final
parent-aide report, a CPS supervisor noted that Mother had maintained
stable housing and employment and that the "Parent Aide [] observed no
parenting concerns during visits." As a result, the supervisor concluded
that Mother "ha[d] achieved all Behavioral Changes related to safety to
address the reasons the children were placed into custody . . . ." After
hearing testimony from Mother and two CPS representatives, and after
reviewing documents admitted in evidence, the superior court terminated
Mother's parental rights based on time in care, pursuant to A.R.S. §§ 8-
533(B)(8)(a), (b), and (c) (2014).



1     Absent material revision after the relevant date, we cite a statute's
current version.




                                     2
                      JACQUELINE C. v. ADES, et al.
                          Decision of the Court

¶4             Parental rights may be terminated on time-in-care grounds if
the superior court finds, by clear and convincing evidence, that CPS made
a diligent effort to provide family-reunification services and "the parent
has been unable to remedy the circumstances that cause the child to be in
an out-of-home placement." A.R.S. § 8-533(B)(8)(c); see also Christina G. v.
Ariz. Dep't of Econ. Sec., 227 Ariz. 231, 234-35, ¶ 14, 256 P.3d 628, 631-32
(App. 2011). ADES confesses error, acknowledging the record contains
insufficient evidence to support the superior court's order.

¶5             We will affirm an order of termination that is supported by
reasonable evidence. Xavier R. v. Joseph R., 230 Ariz. 96, 100, ¶ 11, 280 P.3d
640, 644 (App. 2012). We agree with ADES that the record contains
insufficient evidence to support the order of termination. The CPS
supervisor charged with assessing Mother's case determined that she had
made all necessary behavioral changes "to address the reasons the
children were placed into custody." Additionally, CPS failed to offer
Mother certain recommended family-reunification services. Mother's
psychological evaluator recommended couples counseling for Mother and
Father and that Mother participate in her children's therapy. CPS did not
offer these services to Mother. CPS also failed to conduct a best-interests
assessment of the children, although such an assessment was
recommended by the same CPS evaluator. When CPS "neglects to offer
the very services that its consulting expert recommends," it fails to fulfill
its duty to provide reunification services to a parent. Jordan C. v. Ariz.
Dep't of Econ. Sec., 223 Ariz. 86, 96, ¶ 29, 219 P.3d 296, 306 (App. 2009).

¶6            For the reasons stated, we reverse the superior court's order.




                                   :gsh




                                      3